Case: 21-50352     Document: 00516443696          Page: 1    Date Filed: 08/23/2022




           United States Court of Appeals
                for the Fifth Circuit                                  United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                        August 23, 2022
                                   No. 21-50352
                                                                         Lyle W. Cayce
                                                                              Clerk
   Allison King,

                                                            Plaintiff—Appellant,

                                       versus

   Baylor University,

                                                            Defendant—Appellee.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 6:20-CV-504


   Before Jones, Higginson, and Duncan, Circuit Judges.
   Edith H. Jones, Circuit Judge:
          Allison King signed a Financial Responsibility Agreement (“FRA”)
   with Baylor University to secure her enrollment for the Spring 2020
   semester. The FRA required King to pay Baylor for “educational services,”
   and she paid her tuition bill in full. During the second-half of the semester,
   Baylor responded to the COVID-19 pandemic by severely limiting
   on-campus activities and opportunities while conducting classes remotely. It
   did not, however, refund any tuition or fees. King’s refund suit relies on
   various doctrines of contract law. We espy a potential ambiguity in the
   definition of “educational services” and remand for further consideration of
Case: 21-50352      Document: 00516443696           Page: 2   Date Filed: 08/23/2022




                                     No. 21-50352


   that issue.   Consequently, we AFFIRM IN PART, REVERSE IN
   PART, and REMAND for further proceedings consistent with this
   decision.
                              I. BACKGROUND
          King followed the same process as all Baylor undergraduates to enroll
   for the Spring 2020 semester. First, she “logged on to Baylor’s student
   portal, BearWeb . . . , navigated to the Add or Drop Classes page, selected
   Spring 2020 as the Term for which [she] wish[ed] to enroll, and either
   entered the course numbers to register . . . , or used the class search function
   to find desired classes and register.” Baylor listed available undergraduate
   classes in a catalog that included the following disclaimers:
          It is sometimes necessary or appropriate to change the
          programs offered. Baylor University retains the right to
          terminate or change any and all aspects of its educational and
          other programs at any time without prior notice.
          ....
          The provisions of this catalog do not constitute a contract,
          expressed or implied, between Baylor University and any
          applicant, student, student’s family, faculty, or staff member.
          Baylor University reserves the right to withdraw courses at any
          time, or change fees, tuition, rules, calendar, curricula, degree
          programs, degree requirements, graduation procedures, and
          any other requirement affecting students. Changes will become
          effective at the time the proper authorities so determine, and
          the changes will apply to both prospective students and those
          already enrolled. This catalog is a general information
          publication only, and it is not intended to, nor does it contain
          all regulations that relate to students.
   King attended her classes throughout the entire semester.




                                          2
Case: 21-50352      Document: 00516443696         Page: 3    Date Filed: 08/23/2022




                                   No. 21-50352


         Second, after receiving a bill from Baylor, King had “to either pay all
   of the charges on [her] bill or enroll in a payment plan.” Before the Spring
   2020 semester commenced, King paid $21,421.00 in tuition, a “General
   Student Fee” of $2,261.00, $1,923.14 for meals (including $1,773.14 toward
   a meal plan and $150.00 in dining dollars), a “Chapel Fee” of $90.00, and a
   “Course Lab Fee” of $50.00. King satisfied her financial obligation.
         Third, King had to log onto BearWeb and agree that she was
   “attending Baylor University in [Spring 2020]” and that she read,
   understood, and agreed to be bound by the FRA during that semester and all
   future semesters. Numerous class offerings and two payment options were
   available to King, but she had only one “choice” in the end: Affirm her
   semester of attendance and consent to the FRA’s terms or face
   disenrollment.   King executed the FRA on December 20, 2019. The
   following portions are most pertinent:
         I understand that when I register or enroll in any class at Baylor
         University (Baylor) or receive any service from Baylor, I accept
         full responsibility to pay all tuition, fees, and other associated
         costs assessed as a result of my registration and/or receipt of
         services. I further understand and agree that my registration at
         Baylor and acceptance of the terms of this Financial
         Responsibility Agreement (Agreement) constitutes a
         promissory note agreement (i.e., a financial obligation in the
         form of an educational loan as defined by the U.S. Bankruptcy
         Code at 11 U.S.C. 523(a)(8)) in which Baylor is providing me
         educational services, deferring some or all of my payment
         obligation for those services, and I promise to pay for all
         assessed tuition, fees, and other associated costs by the
         scheduled due date as reflected in emails to me; in the invoices,
         statements, and schedules within the My Account tab of
         Baylor’s electronic billing called the E-Bill System; or in the
         following link: www.baylor.edu/sfs/duedates.




                                         3
Case: 21-50352      Document: 00516443696            Page: 4    Date Filed: 08/23/2022




                                      No. 21-50352


          ....
          This Agreement supersedes all prior understandings,
          representations, negotiations, and correspondence between
          the student and Baylor, constitutes the entire agreement
          between the parties with respect to the matters described, and
          shall not be modified or affected by any course of dealing or
          course of performance.
          The Spring 2020 semester began on January 13th and was scheduled
   to conclude on May 11th. “But on March 11, 2020, as a result of the COVID-
   19 pandemic, Baylor announced that spring break would be extended one
   week, through March 22, 2020, and that beginning on March 23, 2020, all
   on-campus classes would be moved online for the next two weeks, through
   April 3, 2020.” Then, on March 16th, Baylor notified students that it would
   “extend online instruction . . . for the remainder of the Spring 2020
   semester.” Baylor further advised students that “dining options on campus
   [would] be significantly limited, . . . recreational opportunities [would] be
   unavailable, . . . . [and] that all university activities, events, conferences, and
   large gatherings would be suspended through the end of the semester.”
   “Given the closure of Baylor’s campus,” King alleges that she “lost
   approximately half of the Spring 2020 semester’s on-campus classes,
   activities, and meals.” Baylor, according to King, could have remedied these
   losses by refunding tuition and fees along with meal plans and dining dollars.
          With respect to tuition, Baylor decided not to issue any refunds. King,
   however, complains that she “paid tuition for an on-campus experience with
   in-person instruction and access to on-campus facilities.” King insists that
   “Baylor charges significantly less for . . . online programs[,]” and that Baylor
   breached an implied contract with her by not refunding the difference
   between the amount she paid for in-person educational services and the
   amount it would have charged for a half-semester of online instruction.




                                           4
Case: 21-50352         Document: 00516443696              Page: 5       Date Filed: 08/23/2022




                                          No. 21-50352


           To demonstrate the alleged price disparity between in-person and
   online classes, King observes that “a student seeking an MBA from Baylor
   through the traditional on-campus program would have been charged
   approximately . . . .$3,570 per term hour”, while “the same student seeking
   the same degree through Baylor’s online [MBA] program would have been
   charged just $1,068 per term hour, representing a 70% discount.” She
   attributes the premium price for in-person instruction to a variety of
   experiences and amenities that are only available to those physically present
   on Baylor’s campus.1
           King concedes that there was no difference in “quality between the
   in-person, on-campus education at Baylor vs. the online-only education from
   Baylor.” Instead, she emphasizes “the simple premise that the in-person,
   on-campus educational experience commands a higher price than the online-
   only educational experience.” In other words, King is upset about the price
   she paid for, as opposed to the quality of, Baylor’s online classes.
           Baylor also decided not to refund money paid for fees, despite the fact
   that the General Student Fee, Course Lab Fee, and Chapel Fee2 “specifically
   cover on-campus facilities and activities.” King does not dispute that Baylor
   continued to provide many student services online (and that the health center



           1
             King’s pleading linked to Baylor’s 2019-20 undergraduate tuition and fee
   schedule, however, which states flatly that “Baylor charges tuition at a flat rate of $42,842
   per academic year (fall and spring) for students taking 12 hours or more per semester.” She
   also linked to Baylor’s cost of attendance calculator, which shows that every online
   program is limited to graduate-level students. King also linked to another page depicting
   only graduate-level online programs.
           2
            King avers that all Baylor students pay the Chapel Fee for two semesters, while
   only “students enrolled in the on-campus program” had to pay the General Student Fee.
   The Course Lab Fee appears to be tethered to certain classes, which may include online
   classes.




                                                5
Case: 21-50352        Document: 00516443696             Page: 6      Date Filed: 08/23/2022




                                         No. 21-50352


   remained operational), but she faults Baylor for not providing these services
   in-person as agreed to and for then refusing to refund the fees.
           Baylor did prorate meal plans “by the daily rate associated with the
   plan . . .” and gave students a commensurate credit while also rolling any
   unused dining dollars forward.           And certain dining facilities remained
   operational, though King was unable to return to campus. King received
   credits for her “meal plan[] and dining dollar payments[,]” but she insists
   that Baylor must instead refund those payments because she “lost
   approximately half of the Spring 2020 semester’s . . . meals.”
           King filed this class action against Baylor in June 2020 on behalf of
   herself and “[a]ll students who paid, or other persons who paid on a
   student’s behalf, Baylor any of the following costs for the Spring 2020
   semester: (a) tuition and/or (b) Fees and/or (c) meal plans . . . .”3 She
   asserted a breach of contract claim, alternatively sought unjust enrichment,
   and requested refunds of student fees and prorated tuition reimbursement
   based on the difference between the fair market value of on-campus
   education and the online educational product.
           Baylor moved to dismiss, contending that the educational malpractice
   doctrine barred King’s claims, and that she otherwise failed to state claims
   for breach of contract or unjust enrichment.
           The magistrate judge recommended granting Baylor’s motion and
   dismissing King’s claims with prejudice.4 The district court adopted the


           3
             Given that the district court did not certify any class, this court assesses the
   allegations and claims only with respect to King.
           4
            “The educational malpractice doctrine recognizes that professional educators—
   not judges—are charged with the responsibility for determining the method of learning that
   should be pursued for their students.” Winter v. Am. Inst. Of Med. Scis. & Educ., 242 F.
   Supp. 3d 206, 221 n.11 (S.D.N.Y. 2017) (internal quotation marks and citation omitted).




                                               6
Case: 21-50352         Document: 00516443696               Page: 7       Date Filed: 08/23/2022




                                           No. 21-50352


   recommendation over King’s objections. The district court found that the
   FRA was a valid, complete, and integrated contract between Baylor and
   King; that it did not promise in-person classes or an on-campus educational
   experience; and that it exclusively governed the parties’ relationship. King
   timely appealed from the adverse judgment.
                            II. STANDARD OF REVIEW
           Federal Rule of Civil Procedure 8(a)(2) requires a plaintiff to provide
   “a short and plain statement of [each] claim showing that [she] is entitled to
   relief[.]” Rule 12(b)(6) entitles a defendant to seek dismissal if the plaintiff
   fails “to state a claim upon which relief can be granted[.]” Read together,
   Rule 8 “does not require ‘detailed factual allegations,’ but it demands more
   than an unadorned, the-defendant-unlawfully-harmed-me accusation.”
   Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S. Ct. 1937, 1949 (2009) (quoting Bell
   Atl. Corp. v. Twombly, 550 US 544, 555, 127 S. Ct. 1955, 1965 (2007)).
           To survive a Rule 12(b)(6) motion, the plaintiff’s complaint must
   articulate her “grounds for entitlement to relief—including factual
   allegations that when assumed to be true ‘raise a right to relief above the


   Neither this court nor any Texas court has adopted the doctrine, and the magistrate judge
   did not address it. Baylor still invokes the doctrine in its response, and King replies that it
   is inapplicable based on Metzner v. Quinnipiac Univ., where the court found that the
   promise was not “to provide an effective or adequate education but instead to provide an
   in-person education.” 528 F. Supp. 3d 15, 30 (D. Conn. 2021). We decline to address this
   doctrine in the first instance.
            The parties also dispute whether the Texas Pandemic Liability Protection Act
   (“PLPA”) bars King’s claims. But the PLPA did not take effect until two months after the
   district court entered its final judgment. At least one court has since found that the PLPA
   is not “unconstitutionally retroactive” under the Texas Constitution. Hogan v. Southern
   Methodist University, No. 3:20-CV-02899, 2022 WL 954344, *7-10 (N.D. Tex. March 29,
   2022). That court did not, however, consider whether it violates the Federal Constitution,
   which is what King argues. We decline to render an uninformed interpretation of the PLPA
   and leave that for the district court in the first instance.




                                                 7
Case: 21-50352      Document: 00516443696           Page: 8   Date Filed: 08/23/2022




                                    No. 21-50352


   speculative level.’” Cuvillier v. Sullivan, 503 F.3d 397, 401 (5th Cir 2007)
   (quoting Twombly, 550 U.S. at 555, 127 S. Ct. at 1965). A complaint must
   therefore contain “enough facts to state a claim to relief that is plausible on
   its face.” Twombly, 550 U.S. at 570, 127 S. Ct. at 1974. A claim is facially
   plausible “when the plaintiff pleads factual content that allows the court to
   draw the reasonable inference that the defendant is liable for the misconduct
   alleged.” Iqbal, 556 U.S. at 678, 129 S. Ct. at 1949 (citing Twombly, 550 U.S.
   at 556, 127 S. Ct. at 1965-66). Plausibility is “not akin to a ‘probability
   requirement,’ but it asks for more than a sheer possibility that a defendant
   has acted unlawfully.” Iqbal, 556 U.S. at 678, 129 S. Ct. at 1949 (quoting
   Twombly, 550 U.S. at 556, 127 S. Ct. at 1965).
          The reviewing court “must accept all well-pleaded facts as true,
   and . . . view them in the light most favorable to the plaintiff.” Walker v
   Beaumont Indep. Sch. Dist., 938 F.3d 724, 735 (2019) (quoting Campbell v.
   Wells Fargo Bank, N.A., 781 F.2d 440, 442 (5th. Cir. 1986)). But courts “do
   not accept as true conclusory allegations, unwarranted factual inferences, or
   legal conclusions.” Plotkin v. IP Axess Inc., 407 F.3d 690, 696 (5th Cir. 2005)
   (citation omitted). The court “must limit itself to the contents of the
   pleadings, including attachments thereto[,]” which in this case include
   publicly available information from Baylor’s website. Collins v. Morgan
   Stanley Dean Witter, 224 F.3d 496, 498 (5th Cir. 2000).
                               III. DISCUSSION
          King argues that the district court committed several critical errors.
   First, she contends that the FRA is not a valid and enforceable contract.
   Second, the district court erred by not considering her extrinsic evidence
   because even if the FRA is an enforceable contract, it is not fully integrated.
   Third, the court should not have dismissed her implied contract claim based
   on Baylor’s promise to provide in-person educational services. Finally, King




                                         8
Case: 21-50352        Document: 00516443696              Page: 9       Date Filed: 08/23/2022




                                          No. 21-50352


   argues that the district court erred by dismissing her unjust enrichment
   claim.
            The district court erred in certain respects.                The FRA is an
   enforceable contract, but the district court did not consider whether the
   contractual term “educational services” is ambiguous. That a contract is
   enforceable does not mean its terms are unambiguous.                       See Gallagher
   Headquarters Ranch Dev., Ltd. v. City of San Antonio, 303 S.W.3d 700, 701-02
   (Tex. 2010) (per curiam). Indeed, questions of validity are logically distinct
   from questions of interpretation and construction.5 The district court also
   failed meaningfully to interpret “educational services” in light of the
   circumstances surrounding the FRA’s formation. But it did not err by
   dismissing King’s implied contract or unjust enrichment claims. We discuss
   each of these issues in turn.
         A. The FRA is a valid, enforceable contract under Texas law.
            The district court determined that the FRA is a valid, enforceable
   contract that “incorporates all of the essential and material terms of King’s
   registration for Spring 2020 academic classes[.]”                     Challenging this
   conclusion, she insists that the FRA fails for lack of consideration. King also
   disagrees with the conclusion that the FRA describes “the essential terms of
   the agreement between [her] and Baylor[.]” And she faults the court for
   “selectively” and “inconsistently” incorporating external sources to
   elucidate certain essential terms. The FRA is not a fully integrated contract,


            5
            For example, in the arbitration context, the Texas Supreme Court has explained
   that “[w]hether a valid arbitration agreement exists . . . .” and “[w]hether contractual
   ambiguity exists . . . .” present two separate legal questions. In re D. Wilson Constr. Co.,
   196 S.W.3d 774, 781 (Tex. 2006) (orig. proceeding) (citations omitted). And “[a]rbitration
   agreements are interpreted under traditional contract principles[]” by Texas courts, so
   these same separate inquiries are appropriate even outside of the arbitration context. J.M.
   Davidson, Inc. v. Webster, 128 S.W.3d 223, 227 (Tex. 2003) (collecting cases).




                                                9
Case: 21-50352       Document: 00516443696              Page: 10      Date Filed: 08/23/2022




                                         No. 21-50352


   King asserts, but “a simple promissory note that was part of a larger course
   of dealing between the parties[.]”6 Acknowledging the general principle that
   “the relationship between a private school and its student has by definition
   primarily a contractual basis[,]” King contends that the contract here is
   implied rather than express and therefore cannot be limited to the FRA’s
   terms alone. Eiland v. Wolf, 764 S.W.2d 827, 838 (Tex. App.—Houston [1st
   Dist.] 1989, writ denied) (citation omitted). None of these arguments
   successfully rebuts the district court’s conclusion.
               i. Adequate consideration
           Lack of consideration is a weak reed.7 King contends, for instance,
   that the FRA requires her to pay tuition without requiring Baylor to “provide
   any services in the first instance.” “[M]utuality is . . . determined when
   enforcement is sought, not when the promises are made.” Frequent Flyer
   Depot, Inc. v. Am. Airlines, Inc., 281 S.W.3d 215, 224 (Tex. App.—Fort
   Worth 2009, pet. denied) (citations omitted). Further, “[t]he modern
   decisional tendency is against lending the aid of courts to defeat contracts on
   technical grounds of want of mutuality.” Tex. Gas Util. Co. v. Barrett,
   460 S.W.2d 409, 412 (Tex. 1970) (citation omitted). Contracts are therefore
   “construed in favor of mutuality[.]” Id. (citation omitted). Moreover,
   “[t]he existence of a written contract . . . presumes consideration for its



           6
            “In Texas, a promissory note is ‘a simple contract governed by the fundamental
   rules applicable to contract law.’” Frost Nat’l Bank v. Burge, 29 S.W.3d 580, 588 (Tex.
   App.—Houston [14th Dist.] 2000, no pet.) (quoting Guthrie v. Nat’l Homes Corp.,
   387 S.W.2d 158, 159 (Tex. Civ. App.—Fort Worth 1965), judgment reformed, 394 S.W.2d
   494 (Tex. 1965)).
           7
             King does not raise this argument in her complaint and only did so for the first
   time in her response to Baylor’s motion to dismiss. And neither the magistrate judge nor
   the district court addressed this argument. We assume arguendo that the issue was raised
   and preserved.




                                              10
Case: 21-50352     Document: 00516443696           Page: 11   Date Filed: 08/23/2022




                                    No. 21-50352


   execution[, so] [t]he party alleging lack of consideration has the burden of
   proof to rebut the presumption.” Burges v. Mosley, 304 S.W.3d 623, 628
   (Tex. App.—Tyler 2010, no pet.) (citation omitted).
          King has not rebutted the presumption that the FRA is supported by
   adequate consideration. Baylor promised to provide King with “educational
   services.” In exchange, King committed “to pay for all assessed tuition, fees,
   and other associated costs . . . .” Whatever “educational services” means,
   King attended both in-person and online classes and does not “claim that
   Baylor failed to fulfil a promise to provide an effective or adequate
   education.” She therefore received some benefit after paying tuition and
   fees, and Baylor shouldered the obligation of providing services to King while
   benefitting from her payment. The FRA was presumptively supported by
   adequate consideration, and both its text and the parties’ conduct support
   that conclusion. See Tex. Gas Util., 460 S.W.2d at 412 (citation omitted).
             ii. Essential terms
          The district court determined that “the FRA incorporates [by
   reference] the services to be rendered, the duration of such services, and the
   price[.]” King disagrees, and she faults the district court for selectively
   incorporating sources that, in her view, do not flesh out the requisite terms.
          “To be enforceable, a contract must address all of its essential and
   material terms with ‘a reasonable degree of certainty and definiteness.’”
   Fischer v. CTMI, L.L.C., 479 S.W.3d 231, 237 (Tex. 2016) (quoting Pace Corp.
   v. Jackson, 284 S.W.2d 340, 345 (Tex. 1955)). Essential terms “are those
   that the parties would reasonably regard as vitally important elements of their
   bargain, an inquiry that depends primarily on the intent of the parties.”
   McCoy v. Alden Indus., Inc., 469 S.W.3d 716, 725 (Tex. App.—Fort Worth
   2015, no pet.) (citation omitted). Though essential terms vary from contract
   to contract, they generally include “the time of performance, the price to be




                                         11
Case: 21-50352       Document: 00516443696              Page: 12      Date Filed: 08/23/2022




                                         No. 21-50352


   paid, . . . and the service to be rendered.” Port Freeport v. RLB Contr. Inc.,
   369 S.W.3d 581, 590 (Tex. App.—Houston [1st Dist.] 2012, pet. denied)
   (quoting Kirby Lake Dev. Ltd. v. Clear Lake City Water Auth., 320 S.W.3d
   829, 838 (Tex. 2010)).
           Essential terms are reasonably certain and definite when they convey
   both that the “parties actually intended to be contractually bound[]” and
   “provide a basis for determining the existence of a breach and for giving an
   appropriate remedy.” Fischer, 479 S.W.3d at 237 (citation omitted); FFSS v.
   Playoff Corp. v. Blackwell, 300 S.W.3d 451, 455 (Tex. App.—Fort Worth
   2009, pet. denied) (quoting Restatement (Second) of Contracts
   § 33(2) (1981)). “[B]ecause the law disfavors forfeitures, [courts] will find
   terms to be sufficiently definite whenever the language is reasonably
   susceptible to that interpretation.”8 Fischer, 479 S.W.3d at 239. Indeed,
   “Texas courts will not construe a contract to result in a forfeiture unless it
   cannot be construed in any other way.” Kirby Lake Dev., 320 S.W.3d at 842
   (quoting Reo Indus., Inc. v. Nat. Gas Pipeline Co. of Am., 932 F.2d 447, 454
   (5th Cir. 1991)). The presumption against forfeiture is even greater where at
   least one party has performed under the contract. Fischer, 479 S.W.3d at 242
   (citations omitted).
                   a. Time of performance
           The district court found that the FRA covered King’s education for
   the Spring 2020 semester because she selected that semester on BearWeb as
   she simultaneously submitted the FRA. But King contends that the FRA



           8
             It is important to distinguish between contract interpretation and construction.
   The former “involves ascertaining the meaning of contractual words while [the latter]
   involves deciding their legal effect.” 11 Williston on Contracts § 30.1 (4th ed.
   Nov. 2021 update).




                                              12
Case: 21-50352       Document: 00516443696              Page: 13      Date Filed: 08/23/2022




                                         No. 21-50352


   must itself define the time of performance and that it fails to do so.9 This
   contention is defeated by her pleadings and Baylor’s exhibits.
           “A contract is not ambiguous nor too indefinite to be enforced in
   regards to its duration so long as the language used fixes an ascertainable fact
   or event by which the term of the duration of the contract can be
   determined.” Brittian v. General Tel. Co., 533 S.W.2d 886, 891 (Tex. Civ.
   App.—Fort Worth 1976, writ dism’d). To enroll, King visited a BearWeb
   page that displayed the entire FRA and required her to check two boxes to
   effectuate it.    By clicking the first box, King confirmed that she was
   “attending Baylor University in Spring 2020[.]” By clicking the second box,
   King “agree[d] to be bound by the [FRA] for [that] term and all terms in
   which [she] enroll[ed] at Baylor University.” The terms attached to the
   boxes appeared on the same page as the FRA. And “a customer on notice of
   contract terms available on the internet website is bound by those terms[.]”
   One Beacon Ins. Co. v. Crowley Marine Servs., Inc., 648 F.3d 258, 268 (5th Cir.
   2011) (citation omitted).10 When King clicked both boxes to effectuate the
   FRA, she consented to the attached terms, including limiting her enrollment



           9
            King maintains that the district court erred by incorporating BearWeb to specify
   the duration of the contract. She further contends that if the FRA does incorporate
   BearWeb, then it should incorporate the portal’s provisions “about classes being provided
   in-person and on-campus (as compared to online).” But incorporation is not relevant at all
   with respect to time of performance because those terms were depicted alongside (as
   opposed to referenced within) the FRA.
           10
              Texas courts are in accord when presented with similar circumstances in the
   consumer and employment arbitration contexts. See Aerotek, Inc. v. Boyd, 624 S.W.3d 199,
   205-09 (Tex. 2021); HomeAdvisor, Inc. v. Waddell, No. 05-19-00669-CV, 2020 WL
   2988565, at *5 (Tex. App.—Dallas June 4, 2020, no pet.) (mem. op.); H.E.B. Grocery Co.
   L.P. v. Perez, No. 13-18-0063-CV, 2019 WL 3331466, at *2 (Tex. App.—Corpus Christi-
   Edinburg July 25, 2019, no pet.) (mem. op.); Hotels.com, L.P. v. Canales, 195 S.W.3d 147,
   155-56 (Tex. App.—San Antonio 2006, no pet.).




                                              13
Case: 21-50352     Document: 00516443696           Page: 14   Date Filed: 08/23/2022




                                    No. 21-50352


   to the Spring 2020 semester. The time of performance was included with a
   reasonable degree of certainty and definiteness.
                 b. Price
          The district noted that the price, i.e. her tuition and fee obligation,
   “was reported in King’s ‘My Account of Baylor’s . . . E-Bill System[.]’”
   King argues that the separate bill does not suffice to render the FRA
   reasonably certain and definite as to price.
          “Under Texas law, a contract may incorporate an unsigned document
   by reference ‘provided the document signed by the defendant plainly refers
   to another writing.’” Sierra Frac Sand, L.L.C. v. CDE Glob. Ltd., 960 F.3d
   200, 203 (5th Cir. 2020) (quoting Owen v. Hendricks, 433 S.W.2d 164, 166
   (Tex. 1968)). “No specific words are required to incorporate a document as
   long as the signed document plainly refers to another document.” Tex. Dep’t
   of Pub. Safety v. Williams, 303 S.W.3d 356, 358 (Tex. App.—El Paso 2009,
   no pet.) (citation omitted). But [p]lainly referring to a document requires
   more than merely mentioning [it, rather] [t]he language in the signed
   document must show the parties intended for the other document to become
   part of the agreement.” Bob Montgomery Chevrolet v. Dent Zone, 409 S.W.3d
   181, 189 (Tex. App.—Dallas 2013, no pet.) (citations omitted). Moreover,
   “reference to a document for a particular purpose incorporates that
   document only for the specified purpose.” Id. (citation omitted). “When a
   document is incorporated into another by reference, both instruments must
   be read and construed together.” In re C & H News Co., 133 S.W.3d 642, 645-
   46 (Tex. App.—Corpus Christi-Edinburg 2003, no pet.) (citation omitted).
          The FRA plainly refers to, and thereby incorporates, an individualized
   invoice that defined the price required of King with a reasonable degree of
   certainty and definiteness. King made two promises by assenting to the
   FRA’s first paragraph. First, she promised to “pay all assessed tuition, fees,




                                         14
Case: 21-50352             Document: 00516443696          Page: 15        Date Filed: 08/23/2022




                                           No. 21-50352


   and other associated costs . . . .” Second, she promised to pay those amounts
   “by the scheduled due date as reflected in emails to [her]; in the invoices,
   statements, and schedules within the My Account tab of Baylor’s electronic
   billing        called    the   E-Bill   System;      or     in   the     following      link:
   www.baylor.edu/sfs/duedates.” King contends that “the FRA incorporates
   only the due date information from the three sources it references[.]” In
   other words, King maintains that the FRA incorporated the when without
   the what. But a due date in isolation is meaningless. What is due must be
   apparent before the due date becomes relevant because it is impossible to
   satisfy a due date without knowing what is due. Thus, even if the FRA only
   incorporates “due date information” from the three referenced sources, that
   information logically includes the amount charged for tuition, fees, and other
   associated costs.11 If that were not the case, then the date alone would be
   meaningless, and this court must resist that result by “striving to give
   meaning to every sentence, clause, and word to avoid rendering any portion
   inoperative.” Balandran v. Safeco Ins. Co. of Am., 972 S.W.2d 738, 741 (Tex.
   1998) (citation omitted).12




             11
             Baylor also explains that “the price each student pays depends on the courses
   she chooses, additional services selected, and any outstanding credits or balances. [Thus,
   t]he only way the FRA could possibly specify the price to be paid is by referring to
   individually calculated figures in other documents.”
             12
             Even if the FRA did not plainly incorporate the referenced individual invoice,
   “the absence of a fixed total price for services does not indicate a failure of the parties to
   reach a meeting of the minds….” David J. Sacks, P.C. v. Haden, 266 S.W.3d 447, 450
   (Tex. 2008)(citations omitted). Assuming an otherwise binding agreement existed, courts
   will “presume[] that a reasonable price was intended[].” Bendalin v. Delgado, 406 S.W.2d
   897, 900 (Tex. 1966). That King later complains about the price she paid does not implicate
   the degree of certainty and definiteness of the price term embodied in the FRA.




                                                15
Case: 21-50352     Document: 00516443696            Page: 16   Date Filed: 08/23/2022




                                     No. 21-50352


                 c. Services rendered
          The district court determined that Baylor’s promise to provide
   “educational services” was reasonably certain and definite.          It further
   determined that Baylor provided “educational services” as contemplated by
   the FRA even after administering classes virtually. King argues that, on the
   contrary, the FRA insufficiently describes the services rendered because it
   does not include “the type, format, or subject matter of the ‘educational
   services’ to be performed, or anything else that would shed light on what
   Baylor was required to provide to [her].” She additionally faults the court
   for not “analyz[ing] what the term ‘educational services’ encompasses, or
   point[ing] to any definition or explanation of the scope of ‘educational
   services’ in either the FRA itself or any other document . . . incorporated by
   reference into the FRA.”
          For purposes of determining whether the FRA’s validity and
   enforceability, there is no doubt that the term “educational services” is
   “sufficiently definite to confirm that both parties actually intended to be
   contractually bound.” Fischer, 479 S.W.3d at 237 (citation omitted). To be
   sure, “educational services” is a broad term in isolation. But the FRA
   specifically uses the terms class, classes, future classes, class day, and class
   schedule a dozen times, suggesting that classes are the core of “educational
   services.” Thus, at a minimum, Baylor bound itself to conduct classes, and
   King bound herself to pay for those classes in which she chose to enroll.
   Whether “educational services” further includes “benefits and services
   above and beyond basic academic instruction” is a question of contract
   interpretation, not validity, and the denial of such services may raise a
   question of breach.
          The parties’ conduct reinforces that they contemplated at least some
   educational services with a reasonable degree of certainty and definiteness.




                                          16
Case: 21-50352        Document: 00516443696              Page: 17       Date Filed: 08/23/2022




                                          No. 21-50352


   See Clear Creek Indep. Sch. Dist. v. Cotton Commer. USA, Inc., 529 S.W.3d
   569, 582-85 (Tex. App.—Houston [14th Dist.] 2017, pet. denied); see also
   Hous. Cmty. Coll. Sys. v. HV BTW, LP, 589 S.W.3d 204, 213 (Tex. App.—
   Houston [14th Dist.] 2019, no pet.); see also Restatement (Second)
   of Contracts § 33 cmt. a. King only seeks redress for one-half of the
   Spring 2020 semester, suggesting that Baylor performed as the parties agreed
   during the other half. And King did not challenge any aspect of Baylor’s
   performance until nearly a month after the Spring 2020 semester concluded.
   By that time, she had paid Baylor and Baylor had provided a semester’s worth
   of classes. King “does not . . . assert that classes should have been taught
   differently; nor does [she] claim that Baylor failed to fulfill a promise to
   provide an effective or adequate education.” Instead, she contends “that the
   in-person, on-campus educational experience commands a higher price than
   the online-only educational experience.” Whether Baylor overcharged for
   online classes does not, however, affect whether those classes constituted
   “educational services.” The FRA therefore defines the services rendered,
   and “educational services” in particular, with a reasonable degree of
   certainty and definiteness.13
           The FRA is a valid contract because it describes the essential terms
   with a reasonable degree of certainty and definiteness. King failed to state a
   claim for contract invalidity. But the crux of the parties’ dispute remains the
   interpretation of “educational services,” to which we now turn.


           13
              King makes passing reference to the alleged inadequacy of the FRA to describe
   her rights and remedies with respect to services rendered. This is a ludicrous ground of
   alleged invalidity. The law provides rights and remedies of which she has sought to avail
   herself. See Langever v. Miller, 76 S.W. 2d 1025, 1026-27 (Tex. 1934)(collecting cases); Igal
   v. Brightstar Info. Tech. Grp., Inc., 250 S.W.3d 78, 92 (Tex. 2008), superseded by statute on
   other grounds, Tex. Lab. Code §§ 61.051(c), 61.052(b-1). And neither the magistrate
   judge nor the district court addressed this argument.




                                                17
Case: 21-50352        Document: 00516443696              Page: 18       Date Filed: 08/23/2022




                                          No. 21-50352


   B. “Educational Services” may be ambiguous but, even if
      unambiguous, the court must interpret it in light of the circumstances
      surrounding King’s effectuation of the FRA.
           As noted above, contract validity and interpretation inquiries are
   logically distinct. See Gallagher Headquarters Ranch Dev., 303 S.W.3d at 701-
   02; see also Progressive Cty. Mut. Ins. v. Kelley, 284 S.W.3d 805, 806-08 (Tex.
   2009); 1 Arthur L. Corbin on Contracts § 4.1 (2021). Reasonably
   certain essential terms comprise a valid foundation while the full extent of
   their precise meanings further shapes the contractual edifice; competing
   notions of the latter do not necessarily fracture the former. At this point, the
   parties’ competing understandings of “educational services” under the FRA
   required the court to assess whether the term is ambiguous and, if so, how to
   define it. The district court thus erred in holding that the FRA’s merger
   clause extinguishes any “implied contract” or “promise” of in-person
   instruction. The merger clause is unhelpful in construing the breadth of the
   term “educational services.”14
           Baylor, for its part, takes the position that educational services “is a
   broad term that would include academic classes delivered over an online
   medium[]” at its sole discretion because it charges an undifferentiated price
   for all undergraduate course instruction. But King asserts that, even if the
   FRA is a valid contract, educational services is an ambiguous and incomplete
   term. Moreover, “[b]ecause the FRA is manifestly ambiguous,” “the
   district court should have considered [her] extrinsic evidence allegations to
   fill in the FRA’s gaping holes notwithstanding [its] limited merger clause.”




           14
             Put simply, “[a] merger clause can be disregarded upon pleading and proof of
   ambiguity[.]” ISG State Operations, Inc. v. Nat’l. Heritage Ins. Co., 234 S.W 3d 711, 719-20
   Tex. App.—Eastland 2007, pet. denied) (citation omitted).




                                               18
Case: 21-50352     Document: 00516443696            Page: 19   Date Filed: 08/23/2022




                                     No. 21-50352


          There is a legitimate question, which the district court did not
   address, whether “educational services” is ambiguous. Moreover, even if
   the term is unambiguous, it ought to be interpreted in light of the context
   surrounding King’s entry into the FRA.
              i. Latent ambiguity
          Whether a contract is ambiguous is a question of law. Sage Street
   Assocs. v. Northdale Constr. Co., 863 S.W.2d 438, 445 (Tex. 1993) (citations
   omitted). “A contract is not ambiguous if it can be given a definite or certain
   meaning as a matter of law.” Columbia Gas Transmission Corp. v. New Ulm
   Gas, Ltd., 940 S.W.2d 587, 589 (Tex. 1996) (collecting cases). “On the other
   hand, if the contract is subject to two or more reasonable interpretations after
   applying the pertinent rules of construction, the contract is ambiguous,
   which creates a fact issue on the parties’ intent.” Id. (citations omitted).
   Unlike construing contracts against forfeiture, the court “need not embrace
   strained rules of interpretation which would avoid ambiguity at all costs[.]”
   Neece v. A.A.A. Realty Co., 322 S.W.2d 597, 602 (1959); see also 11 Richard
   A. Lord, Williston on Contracts § 30.40 (4th ed. 1999)).
          Parol evidence is admissible to elucidate latent contractual
   ambiguities.    Latent ambiguities “arise[] when a contract which is
   unambiguous on its face is applied to the subject matter with which it deals
   and an ambiguity appears by reason of some collateral matter.” Nat’l Union
   Fire Ins. Co. v. CBI Industries, Inc., 907 S.W.2d 517, 520 (Tex. 1995) (citations
   omitted). If, for example, “a contract called for goods to be delivered to ‘the
   green house on Pecan Street,’ and there were in fact two green houses on the




                                          19
Case: 21-50352        Document: 00516443696              Page: 20       Date Filed: 08/23/2022




                                          No. 21-50352


   street, it would be latently ambiguous.”15 Id. at 520 n.4. Under such
   circumstances:
           extrinsic evidence of the parties’ true intent will then—and
           only then—be admissible to settle the matter. But, when the
           contextual evidence discloses no ambiguity, extrinsic evidence
           that the parties actually intended for the goods to be delivered
           to the blue house on Pecan Street would not be admissible to
           alter unambiguous contract language requiring delivery to the
           green house. Nor would the contract’s meaning be informed
           by extrinsic evidence that the parties intended additional
           requirements or constraints that were not expressed in the
           agreement—such as delivery by 5:00 p.m. or only on Sundays.
           ....
           Thus, extrinsic evidence may be consulted to give meaning to
           the phrase the green house on Pecan Street, but cannot be used
           to show the parties’ motives or intentions apart from the
           language employed in the contract.
   URI, Inc. v. Kleberg Cty., 543 S.W.3d 755, 765-67 (Tex. 2018) (internal
   quotation marks and citations omitted).
           The district court failed to consider whether “educational services”
   as used in the FRA is latently ambiguous. Baylor contends that “[r]egardless
   of whether it is framed as an ‘on-campus product’ or an ‘online product,’ a
   course of instruction is an ‘educational service,’ and nothing in the [FRA]
   supports [King’s] allegation that Baylor was contractually obligated to


           15
              The Texas Supreme Court has also found that “[w]here . . . [a] lease contain[ed]
   a description of the demised premises that [was] so general that it seemingly describe[d]
   more than one location, [it] contain[ed] a latent ambiguity.” Fort Worth Neuropsychiatric
   Hosp., Inc. v. Bee Jay Corp., 600 S.W.2d 763, 766 (Tex. 1980). The parties’ intent as to the
   number of insurance policies was also latently ambiguous where an insurer listed four
   vehicles on one document and a fifth on a separate document with a different policy
   number. Progressive Cty. Mut. Ins., 284 S.W.3d at 805-06, 808.




                                               20
Case: 21-50352     Document: 00516443696            Page: 21   Date Filed: 08/23/2022




                                     No. 21-50352


   provide in-person instruction during the COVID-19 pandemic.” King offers
   a conflicting understanding of educational services by alleging that she “paid
   for one product—an in-person, on-campus educational experience—and yet
   received another[]” that commands a lower price. King further alleges that
   she paid fees “for access to various on-campus services and facilities[]” that
   Baylor prevented her from enjoying. Thus, King contends, “[t]o the extent
   [the FRA is] a contract, Baylor breached that contract when it failed to
   provide the educational services that it represented it would provide and then
   failed to provide refunds for the educational services it failed to provide.”
   The district court did not consider whether King’s capacious interpretation
   of “educational services” is reasonable and, if so, whether the term is latently
   ambiguous. Indeed, the fact that Baylor’s understanding of “educational
   services” is reasonable does not render King’s interpretation automatically
   unreasonable and eliminate any ambiguity. If both understandings are
   reasonable, then “educational services” may be ambiguous. See RSUI
   Indem. Co. v. The Lynd Co., 466 S.W.3d 113, 118 (Tex. 2015) (citations
   omitted). By the same token, the mere fact that the parties disagree on the
   interpretation does not render the term ambiguous.               Columbia Gas,
   940 SW.2d at 589 (Tex. 1996) (citations omitted).
          On remand, the district court must consider whether Baylor’s or
   King’s interpretation of “educational services” prevails. If the term is
   latently ambiguous, then further proceedings may be necessary to explore its
   meaning.
              ii. Circumstances surrounding the FRA’s formation
          Also on remand, the court must examine the surrounding
   circumstances pertinent to the making of the FRA. “In the same way that
   dictionary definitions, other statutes, and court decisions may inform the
   common,       ordinary     meaning      of       a   statute’s    unambiguous




                                         21
Case: 21-50352       Document: 00516443696              Page: 22       Date Filed: 08/23/2022




                                         No. 21-50352


   language, . . . circumstances surrounding the formation of a contract may
   inform the meaning of a contract’s unambiguous language[.]” First Bank v.
   Brumitt, 519 S.W.3d 95, 110 (Tex. 2017) (citation omitted). Surrounding
   circumstances include “the commercial or other setting in which the
   contract was negotiated and other objectively determinable factors that give
   a context to the transaction between the parties.” Hous. Expl. Co. v.
   Wellington Underwriting Agencies, Ltd., 352 S.W.3d 462, 469 (Tex. 2011)
   (quoting 11 Williston on Contracts § 32.7 (4th ed. 1999)). Phrased
   differently, “evidence of surrounding circumstances may ‘aid the
   understanding of an unambiguous contract’s language,’ ‘inform the
   meaning’ of the language actually used, and ‘provide context that elucidates
   the meaning of the words employed.’”                  Piranha Partners v. Neuhoff,
   596 S.W.3d 740, 749 (Tex. 2020) (quoting URI, 543 S.W.3d at 757-59). But,
   irrespective of whether they actually illuminate meaning, the court must
   examine all parts of the contract and the surrounding circumstances to
   ascertain the parties’ intention in making the writing.”16 See Columbia Gas,
   940 S.W.2d at 591 (citations omitted).
           The parol evidence rule, even when bolstered by a merger clause, does
   not prohibit consideration of “surrounding facts and circumstances that
   inform the contract text and render it capable of only one meaning.” Americo


           16
              For example, in Americo Life, Inc. v. Myer, the parties’ arbitration agreement
   required arbitrators to be “independent” and incorporated rules that were later amended
   to require both independence and impartiality. 440 S.W.3d 18, 20-21 (Tex. 2014). One
   party argued that the arbitrator needed to have been independent, while the other insisted
   that the arbitrator must have been both independent and impartial. Id. at 22. The Texas
   Supreme Court “disagree[d] that ‘independent’ [could have been] read interchangeably
   with ‘impartial[,]’” reasoning that “[v]arious dictionary definitions might support some
   overlap between the two words, but when applied in the arbitration context, they carry
   distinct meanings.” Id. And it ultimately “conclude[d] [that] the parties did not intend to
   require impartiality of party-appointed arbitrators.” Id. at 24.




                                               22
Case: 21-50352    Document: 00516443696           Page: 23   Date Filed: 08/23/2022




                                   No. 21-50352


   Life, 440 S.W.3d at 22 (citations omitted). King emphasizes a litany of
   Baylor’s representations. For example:
         o “The Baylor college experience is special. We cultivate a
           rich campus life that will help you grow intellectually,
           spiritually and emotionally. Whether you’re enjoying
           Diadeloso (our campus-wide “Day of the Bear”
           celebration), taking some time to reflect in chapel or just
           hanging out over coffee, you'll feel like a part of the Baylor
           family from the moment you set foot on Fountain Mall[;]”
         o “Explore the picturesque Baylor Campus and learn more
           about our state-of-the-art facilities that blend historic
           beauty with innovative function[;]”
         o “Baylor is a charter member of the powerful Big 12
           Conference, which means students enjoy the excitement of
           Division I athletics and receive free tickets to all sporting
           events! Not quite at that level of play yourself? No worries.
           Baylor also offers competitive and recreational sports for all
           students through club and intramural groups[;]”
         o The McLane Student Life Center is “a 156,000 sq. ft.
           multi-recreational facility that boasts the tallest free-
           standing climbing structure in Texas, an aquatics center, 3-
           tiered fitness facility, and four courts equipped to support
           basketball or volleyball[;]”
         o Baylor touts “over 330 student organizations, including
           academic and professional clubs, traditional Greek
           sororities and fraternities, honor societies, musical groups,
           and religious and service organizations[;]”
         o “Baylor University provides undergraduate students with a
           truly transformational education—one in which students
           develop their leadership potential, explore their faith and
           beliefs, increase their desire for wisdom, and prepare for
           service in a diverse and interconnected global society[;]”




                                       23
Case: 21-50352        Document: 00516443696              Page: 24       Date Filed: 08/23/2022




                                          No. 21-50352


           o “At Baylor, learning is more than just what happens in the
             classroom. Our students’ educational experiences connect
             their academic and creative strengths to the surrounding
             world, providing experiential learning opportunities in the
             local community and beyond that help prepare them to
             become leaders who can resolve challenging problems in
             our state, nation, and world[;]”
           o “See what it’s like to sit in a classroom and learn from
             Baylor’s world-class faculty[;]”
           o “At Baylor, students are challenged to think beyond the
             classroom by actively participating in domestic and global
             research, engaging in study abroad opportunities, and
             utilizing the resources of the university to lay the
             groundwork for a successful future[;]” and
           o “With an average class size of just 26 students and a 13:1
             student to-faculty ratio, it’s easy to develop a strong
             working relationship with each of your instructors.”
   The Baylor course catalog’s disclaimers and course modification statements,
   identified previously, are also pertinent among the representations and
   circumstances surrounding King’s agreement to the FRA.17
           On remand, the district court must interpret “educational services”
   in light of the circumstances surrounding the contract. The circumstances


           17
              In Dean v. Chamberlain University, LLC, the Sixth Circuit encountered an
   “Enrollment Agreement” in which the university “reserve[d] the right to revise, add, or
   delete courses, alter the total number of class hours, suspend, cancel, or postpone a class
   for reasons including natural occurrences or other circumstances.” No. 21-3821, 2022 WL
   2168812, at *2 (6th Cir. June 16, 2022) (unpublished). That agreement, according to the
   court, was a fully integrated contract that “did not promise that [the university] would
   provide in-person education and clinical experience only–regardless of unforeseen
   circumstances.” Id. Here, Baylor sought to retain “the right to terminate or change any
   and all aspects of its educational and other programs at any time without prior notice[]” in
   its course catalog. That catalog, unlike the agreement in Dean, disclaimed any pretense of
   being a contract; yet, its provisions may still be relevant when interpreting the FRA.




                                               24
Case: 21-50352        Document: 00516443696              Page: 25       Date Filed: 08/23/2022




                                          No. 21-50352


   are, however, useful only to the extent they elucidate, rather than contradict
   or supplement, the unambiguous term.18 Finally, evidence outside the
   contract cannot be used to manufacture an ambiguity. Instone Travel Tech
   Marine & Offshore v. Int’l. Shipping Partners, Inc., 334 F.3d 423, 432-33 (5th
   Cir. 2003) (citations omitted).
   C. No implied contract.
           The district court determined that “[t]he FRA contains a merger
   clause that extinguishes any implied contracts separate from the FRA,
   including any promise of in-person instruction.” King argues that the merger
   clause “does not even claim to extinguish all implied agreements between
   Baylor and Plaintiff on subjects beyond the scope of the FRA.” Further, she
   asserts, the limited scope of “matters” described in the FRA does not extend
   to explaining what “educational services” Baylor was obliged to provide.
           Baylor and King cannot have a valid implied contract for the
   “educational services” explicitly covered by the FRA. “If a valid express
   contract covering the subject matter exists there can be no recovery upon a
   contract implied by law.” Black Lake Pipe Line Co. v. Union Constr. Co.,
   538 S.W.2d 80, 86 (Tex. 1976), overruled on other grounds by Sterner v.


           18
              We disagree with the concurring opinion’s repeated focus on the absence of a
   force majeure clause in the FRA. Using the concurrence’s phrase, that dog doesn’t bark if
   it wasn’t around. The absence of such a clause cannot supplant or detract from interpreting
   what the parties actually agreed on. The concurrence essentially opines on a contract the
   parties did not confect. Additionally, the concurring opinion cites no Texas case in support
   of the conclusion that a contract may lack limits unless it contains a force majeure clause.
   Second, the point of our remand to further construe “educational services” is that the term
   may be limited to the strict provision of knowledge or may encompass the entire “Baylor
   experience.” And in this connection, the FRA’s multiple references to “classes” must
   include the course catalog in toto, both in its description of classes, its references to
   Baylor’s ability to alter them, and equally, its disclaimer of containing a contractual
   promise. This majority opinion, in sum, refuses to opine based on a clause that was not in
   the parties’ contract.




                                               25
Case: 21-50352     Document: 00516443696            Page: 26   Date Filed: 08/23/2022




                                     No. 21-50352


   Marathon Oil Co., 767 S.W.2d 686 (Tex. 1989) (citation omitted). As noted
   above, “educational services” at a minimum include classes because the
   FRA uses variations referencing classes twelve times. To the extent that
   properly admitted evidence indicates “educational services” include more
   than classes, those services may also be covered by the FRA.
          Prior case law suggests that King may have implied contracts with
   Baylor regarding a number of subjects aside from those expressly covered by
   the FRA. See, e.g., Pacheco v. St. Mary’s Univ., No. 15-cv-1131 (RCL),
   2017 WL 2670758, at *9 (W.D. Tex. June 20, 2017) (citation omitted)
   (determining that “the university guidelines—and the Code of Conduct—
   likely exists as part of a contract between [the plaintiff] and [the
   university].”); see also Law v. William Marsh Rice Univ., 123 S.W.3d 786, 793
   (Tex. App.—Houston [14th Dist.] 2003, pet. denied) (“the crux of
   [plaintiffs’] breach of contract claim [was] that [the university] breached its
   contractual duty by failing to provide them a fair process in its disciplinary
   proceedings[.]”); Doe v. William Marsh Rice Univ., No. 20-cv-2985, 2021
   WL 4215501, at *13 (S.D. Tex. Sept. 16, 2021) (same). But because the FRA
   is a valid express contract for the provision of “educational services,” King
   cannot assert a claim for an implied contract covering that same subject
   matter.
          King’s reliance on other decisions finding implied contracts between
   students and universities under Texas law is misplaced. Texas courts hold
   that “where a private college or university impliedly agrees to provide
   educational opportunity and confer the appropriate degree in consideration
   for a student’s agreement to successfully complete degree requirements,
   abide by university guidelines, and pay tuition, a contract exists.” Southwell
   v. Univ. of Incarnate Word, 974 S.W.2d 351, 356 (Tex. App.—San Antonio
   1998, pet. denied) (citation omitted); see also Villarreal v. Art Inst. of Hous.,




                                          26
Case: 21-50352         Document: 00516443696              Page: 27        Date Filed: 08/23/2022




                                           No. 21-50352


   Inc., 20 S.W.3d 792, 797 (Tex. App.—Corpus Christi-Edinburg 2000, no
   pet.).        These decisions did not, however, construe express contracts
   resembling the FRA and are therefore inapposite.
            King’s reliance on decisions from other jurisdictions finding implied
   contracts is similarly mistaken. She cites dozens of cases involving students
   seeking tuition refunds from universities in the wake of COVID-19
   shutdowns. Of these many cases, three are most representative: Fiore v.
   Univ. of Tampa, 568 F. Supp. 3d. 350 (S.D.N.Y. 2021), Ninivaggi v. Univ. of
   Del., 555 F. Supp. 3d. 44 (D. Del. 2021), and Shaffer v. George Washington
   Univ., 27 F.4th 754 (D.C. Cir. Mar. 08, 2022).                         But each is also
   distinguishable. In Fiore v. Univ. of Tampa, the court applied Florida law and
   determined that an agreement similar to the FRA was “missing essential
   terms including the nature of the educational services [that the university
   was] to provide and the amount of tuition and fees owed.” 568 F. Supp. 3d.
   at 371 (citations omitted). The FRA, in contrast, contains all essential terms
   under Texas law, and King has not identified any university catalogs,
   handbooks, or policies and procedures that the court could consider as part
   of an implied contract.19 With respect to Ninivaggi v. Univ. of Del., the
   university there never argued that a valid, express contract governed the
   parties’ relationship. See 555 F. Supp. 3d. at 47. And in Shaffer v. George
   Washington Univ., the court “easily” dismissed the plaintiffs’ breach of



            19
              King twice cites the course catalog. But it disclaims any pretense of being part of
   any contract and is therefore of no avail. See Eiland, 764 S.W.2d at 838 (“A basic requisite
   of a contract is an intent to be bound, and the catalog’s express language negates, as a matter
   of law, an inference of such intent on the part of the university.”); see also Tobias v. Univ.
   of Tex. at Arlington, 824 S.W.2d 201, 211 (Tex. App.—Fort Worth 1991), cert. denied,
   506 U.S. 1049, 113 S. Ct. 966 (1993) (citations omitted). The catalog may be instructive
   when interpreting the FRA and resolving any ambiguities or ascertaining surrounding
   circumstances, but it cannot alone form the basis of an implied contract.




                                                 27
Case: 21-50352        Document: 00516443696              Page: 28       Date Filed: 08/23/2022




                                          No. 21-50352


   express contract claims while allowing their breach of implied contract claims
   to proceed. 27 F.4th at 762-67. Here, however, the FRA, not an implied
   contract, governs King’s and Baylor’s relationship with respect to
   educational services.20
   D. No grounds for unjust enrichment.
            King pleaded “unjust enrichment” as an alternative basis for relief in
   equity and seeks “disgorgement and restitution in an amount to be proven at
   trial[]” as remedies. The district court determined that “unjust enrichment
   is not an independent cause of action[,]” and that even if King sought relief
   pursuant to another equitable theory like quantum meruit, she could not
   recover in equity when a valid contract governs the services at issue. The
   district court erred in its initial statement of Texas law, but not in its rejection
   of unjust enrichment where the parties’ contract governs the services at
   issue.
            The district court erred by implying that unjust enrichment is a
   facially invalid theory. Its availability in this circumstance is narrow, but the
   claim exists. “Unjust enrichment occurs when a person has wrongfully


            20
               The Seventh Circuit’s decision in Gociman v. Loyola Univ. of Chicago is similary
   of limited utility. No. 21-1304, --- F.4th ----, 2022 WL 2913751 (7th Cir. July 25, 2022).
   There, the majority held that students stated “a claim for breach of an implied contract
   under Illinois law, and [that they were] entitled leave to amend to save their alternative
   claim for unjust enrichment[.]” Id. at *1. In reaching that conclusion, the majority
   determined that the students had no express contract with the university and instead
   reasoned that the university’s course catalog, registration portal, pre-pandemic practice,
   and variable tuition rates (based on the method of instruction) constituted an implied
   promise to provide in-person classes to those who paid the in-person rates. Id. at *6-7. The
   dissent, however, concluded that “[n]one of the written materials the students cite[d]
   contain[ed] a specific guarantee of in-person education or amenity access sufficient to
   maintain an implied contract under Illinois law.” Id. at *10-12. We need not take sides
   because King has an express contract with Baylor under Texas law, and any parol evidence
   is only relevant to construe its meaning rather than to add terms.




                                               28
Case: 21-50352        Document: 00516443696              Page: 29       Date Filed: 08/23/2022




                                          No. 21-50352


   secured a benefit or has passively received one which it would be
   unconscionable to retain.” Eun Bok Lee v. Ho Chang Lee, 411 S.W.3d 95, 111
   (Tex. App.—Houston [1st Dist.] 2013, no pet.) (citation omitted).                         It
   essentially “characterizes the result or failure to make restitution of benefits
   received under such circumstances as to give rise to an implied or quasi-
   contract to repay.” Tex. Integrated Conveyor Sys., Inc. v. Innovative Conveyor
   Concepts, Inc., 300 S.W.3d 348, 367 (Tex. App.—Dallas 2009, pet. denied)
   (op. on reh’g) (citation omitted). But “unjust enrichment does not operate
   to rescue a party from the consequences of a bad bargain, and the enrichment
   of one party at the expense of the other is not unjust where it is permissible
   under the terms of an express contract.” First Union Nat’l Bank v. Richmont
   Cap. Partners I, L.P., 168 S.W.3d 917, 931 (Tex. App.—Dallas 2005, no pet.)
   (citation omitted).
           King asserted unjust enrichment as “Count II” in her amended
   complaint, and many Texas courts have recognized it as a valid alternative
   basis for equitable relief when pled in that manner.21 “A party to a contract
   may . . . seek alternative relief under both contract and quasi-contract
   theories[]” like unjust enrichment.              In re Kellogg Brown & Root Inc.,
   166 S.W.3d 732, 740 (Tex.2005). But, “[g]enerally speaking, when a valid,


           21
              “Although several Texas courts of appeals hold that there is no such cause of
   action, the Texas Supreme Court has suggested otherwise.” Michol O’Connor,
   O’Connor’s Texas Causes of Action, Ch. 5-C § 7 (2022) (comparing Elledge v.
   Friberg-Cooper Water Sup., 240 S.W.3d 869, 870 (Tex. 2007) (reaffirming two-year
   limitations period for unjust enrichment claims), Wagner & Brown, Ltd. v. Horwood,
   58 S.W.3d 732, 737 (Tex. 2001) (discussing limitations period for unjust enrichment
   claims), Fortune Prod. v. Conoco, Inc., 52 S.W.3d 671, 685 (Tex. 2000) (referring to unjust
   enrichment cause of action), and HECI Expl. Co. v. Neel, 982 S.W.2d 881, 885, 891 (Tex.
   1998) (referring to unjust enrichment cause of action and two-year limitations period), with
   Spellmann v. Love, 534 S.W.3d 685, 693 (Tex. App.—Corpus Christi-Edinburg 2017, pet.
   denied) (unjust enrichment is not independent cause of action), R.M. Dudley Constr. Co. v.
   Dawson, 258 S.W.3d 694, 703 (Tex. App.—Waco 2008, pet. denied) (same)).




                                               29
Case: 21-50352        Document: 00516443696               Page: 30       Date Filed: 08/23/2022




                                          No. 21-50352


   express contract covers the subject matter of the parties’ dispute, there can
   be no recovery under [such] a quasi-contract theory[.]” Fortune Prod Co. v.
   Conoco, Inc.., 52 S.W.3d 671, 684 (Tex. 2000) (citation omitted).
           Texas courts have repeatedly expressed this limit. Once a court
   determines that a “valid contract prescribes particular remedies or imposes
   particular obligations, equity generally must yield unless the contract violates
   positive law or offends public policy.” Fortis Benefits v. Cantu, 234 S.W.3d
   642, 648-49 (Tex. 2007). In other words, when “the contract addresses the
   matter at issue, [the party invoking equity] is limited to the contract rather
   than equity when determining liability.”22 Gotham Ins. Co. v. Warren E &
   P, Inc., 455 S.W.3d 558, 563 (citing Fortis Benefits, 234 S.W.3d at 648-
   49). That is why the Texas Supreme Court pithily paraphrased its
   decision in Fortune Prod. Co. v. Conoco, Inc., 52 S.W.3d 671, 684 (Tex. 2000),
   as “holding unjust enrichment inapplicable when parties have an express
   contract covering the subject matter of the parties’ dispute[.]” BMG Direct
   Mktg., Inc. v. Peake, 178 S.W.3d 763, 770 (Tex. 2005).
           Texas intermediate appellate court decisions’ reflect this limit as
   well. For example, in ConocoPhillips Co. v. Koopmann, “the trial court
   correctly dismissed the [non-participating royalty interest holders’] unjust



           22
               In Gotham, the Texas Supreme Court declined to condone dismissal of the
   plaintiff’s equity claims at summary judgment because the plaintiff “that [a defendant’s]
   misrepresentations concerning its working interest could, among other remedies, operate
   to render the policy void.” 455 S.W.3d at 563 n.11. If the misrepresentation theory
   prevailed and the plaintiff elected to void the policy, only then could it possibly recover in
   equity. Id. That possibility was therefore predicated on the absence of a valid contract.
             King, by contrast, has raised no misrepresentation theory or any other theory that
   would permit her to void her contractual relationship with Baylor. The possibility that she
   may not recover under the contract is not akin to her potentially voiding it. That distinction
   is critical.




                                                30
Case: 21-50352        Document: 00516443696              Page: 31       Date Filed: 08/23/2022




                                          No. 21-50352


   enrichment claim against [the mineral lessee’s parent company] as a matter
   of law because a valid lease cover[ed] the subject matter of th[at] dispute.”
   542 S.W.3d 643, 666-67 (Tex. App.—Corpus Christi-Edinburg 2016), aff’d
   on other grounds, 547 S.W.3d 858 (Tex. 2018). Similarly, in Double Diamond,
   Inc. v. Hilco Elec. Co-op., Inc., “[t]he dispute between [the parties was] one
   concerning failure to pay under a contract, the terms of which [were] in
   dispute.” 127 S.W.3d 260, 268 (Tex. App.—Waco 2003, no pet.). And the
   court held that “summary judgment on the basis of quantum meruit would
   be improper[]” because “[t]f the delivery of services and materials, and
   payment for them, are governed by a valid contract, the action sounds in
   contract, not quantum meruit.” Id. (collecting cases). Yet another Texas
   intermediate appellate court acknowledged that it was “unable to locate any
   case in which an unjust enrichment remedy was allowed when the contested
   issue was governed by a valid contract.” Burlington N. R.R. Co. v. Sw. Elec.
   Power Co., 925 S.W.2d 92, 98 (Tex. App.—Texarkana 1996), aff’d sub nom.
   Sw. Elec. Power Co. v. Burlington N. R.R. Co., 966 S.W.2d 467 (Tex. 1998)
   (emphasis added).
           The only conclusion that can be drawn from these authorities is that
   although King could plead unjust enrichment as an alternative basis of
   recovery, the terms of the FRA form the basis for the issues she raises. The
   FRA is a valid express contract that covered Baylor’s provision of
   “educational services” during the Spring 2020 semester, which is what this
   entire dispute is about. And the ultimate interpretation of “educational
   services” will not affect the FRA’s validity.23 King’s appeal to equity is


           23
             Some disputes involve both legal claims and equitable theories proceeding to trial
   because the defendant did not seek to dispose of those claims. For example, in Houston
   Med. Testing Serv., Inc. v. Mintzer, “[t]he trial court’s charge asked the jury to determine
   [the defendant’s] personal liability for both breach of contract and quantum meruit.”
   417 S.W.3d 691, 694 (Tex. App.—Houston [14th Dist.] 2013, no pet.) (Busby, J.). There




                                               31
Case: 21-50352        Document: 00516443696               Page: 32        Date Filed: 08/23/2022




                                           No. 21-50352


   barred by her pursuit of available legal remedies under the FRA.24 See
   Gotham, 455 S.W.3d 558, 563 (citing Fortis Benefits, 234 S.W.3d at 648-49);
   see also BMG, 178 S.W.3d at 770 (citing Fortune, 52 S.W.3d at 684).
                                     IV. CONCLUSION
           For the reasons stated above, we AFFIRM IN PART, REVERSE
   IN PART, and REMAND for further proceedings consistent with this
   opinion.




   is no mention of any motions to dismiss or for summary judgment. “The jury found in
   Question 1 that the parties had an agreement with regard to the . . . services [at issue.]” Id.
   at 696. “Because a contract covered the services at issue, the [appellate court held that the
   plaintiff] [could] not recover in quantum meruit. Instead, the contract define[d] the
   [plaintiff’s] s rights. Id. Again, the dual theories of recovery apparently only reached the
   jury due to inaction, not by judicial sanction. Baylor, unlike defendants in other cases,
   contests the dual theories of recovery, and the court must respond accordingly.
           24
               “[O]verpayments under a valid contract may give rise to a claim for restitution
   or unjust enrichment.” Cypress Med. Ctr. Operating Co., Ltd. v. Cigna Healthcare, 781 F.3d
   182, 204 (5th Cir. 2015) (quoting Sw. Elec. Power, 966 S.W.2d at 469-470). But most cases
   involving overpayments under valid contracts feature parties asserting equitable claims
   instead of breach of contract claims. See, e.g., Sw. Elec. Power, 966 S.W.2d at 469-470; Gulf
   Oil Corp. v. Lone Star Producing Co., 322 F.2d 28, 29-33 (5th Cir. 1963); Natural Gas Pipeline
   Co. v. Harrington, 246 F.2d 915, 916-19, 921 (5th Cir. 1957); Staats v. Miller, 243 S.W.2d
   686, 687-88 (Tex. 1951). King’s pursuit of both legal and equitable relief renders these
   cases inapt. See BMG, 178 S.W.3d at 770 (collecting cases).




                                                 32
Case: 21-50352        Document: 00516443696               Page: 33       Date Filed: 08/23/2022




                                          No. 21-50352


   Stuart Kyle Duncan, Circuit Judge, concurring:
           Baylor responded to covid-19 by turning itself into an online
   university. Maybe that decision was wise. Maybe it was unavoidable.
   Regardless, it has provoked the legal question in this case: did Baylor breach
   its contracts with students by going online? The plaintiff, Allison King,
   claims Baylor unilaterally changed her bargain with the school. She paid for
   classes on a physical campus in real classrooms before flesh-and-blood
   teachers. She wouldn’t have paid as much for zoom classes in the cloud.
   Maybe Baylor has ironclad defenses to these claims, but we aren’t there yet.
   We’re only at the motion to dismiss phase where King’s allegations are taken
   as true. And she alleges a straightforward breach-of-contract claim: I paid for
   something, you changed the deal to give me something worth less, and I want
   some money back. Many courts around the country, faced with similar
   allegations, have refused to dismiss them.1
           Yet the district court threw King’s claims out. Why? It thought Baylor
   never agreed to provide “in-person instruction” and “expressly” reserved
   an absolute right to alter class offerings in response to catastrophes like a
   pandemic. Nonsense. Baylor could have written contracts with those escape
   hatches, but it didn’t. No contract Baylor points to says anything of the sort.
   So, the majority correctly reverses and remands.



           1
             See, e.g., Gociman v. Loyola Univ. of Chicago, --- F.4th ----, No. 21-1304, 2022 WL
   2913751 (7th Cir. July 25, 2022); Shaffer v. George Washington Univ., 27 F.4th 754, 765
   (D.C. Cir. 2022); Ninivaggi v. Univ. of Delaware, 555 F. Supp. 3d 44, 52 (D. Del. 2021);
   Fiore v. Univ. of Tampa, 568 F. Supp. 3d 350, 369 (S.D.N.Y. 2021); Patel v. Univ. of Vermont
   & State Agric. Coll., 526 F. Supp. 3d 3, 20 (D. Vt. 2021); In re Univ. of Miami COVID-19
   Tuition & Fee Refund Litig., 524 F. Supp. 3d 1346, 1353 (S.D. Fla. 2021); Student A v. Liberty
   Univ., Inc., --- F.Supp.3d ----, No. 6:20-CV-00023, 2022 WL 1423617, at *5 (W.D. Va. May
   5, 2022); Miranda v. Xavier Univ., --- F.Supp.3d ----, No. 1:20-CV-539, 2022 WL 899668,
   at *6 (S.D. Ohio Mar. 28, 2022).




                                                33
Case: 21-50352         Document: 00516443696             Page: 34       Date Filed: 08/23/2022




                                          No. 21-50352


           I agree with that result. I write separately to explain why the district
   court erred and to lay out what contract principles, in my view, should govern
   the proceedings on remand.
                                               I.
           First, the district court’s rationale for dismissing King’s claim was
   mistaken. It is worth explaining why so that such errors do not infect the
   proceedings going forward.
           According to the district court,2 the FRA’s merger clause
   “extinguishes” any implied promise of “in-person instruction,” and
   “expressly contemplates that any number of Jumanjian3 phenomena may
   require Baylor to alter its anticipated methods in order to continue providing
   ‘educational services.’” So, that clause “expressly” secures Baylor’s right
   to unilaterally respond to “catastrophic ex[i]gencies,” like a “flood,”
   “tornado,” or the “Spanish influenza.” This is “clear and unambiguous,”
   we are told, and “absent language regarding the mode of instruction in the
   express terms of the instrument, King’s objection to remote instruction
   merely reflects a preference that does not give rise to a claim.”
           That is all wrong. The merger clause doesn’t breathe a word giving
   Baylor carte blanche to change how it offers courses. It says nothing about
   floods, tornadoes, diseases, or other catastrophes. It doesn’t contain force
   majeure or “act of God” language.4 So, it’s not true that “the merger clause


           2
               The court adopted the magistrate judge’s report and recommendation.
           3
           As my children could tell you, “Jumanjian” refers to movie adaptations of a board
   game (the first starring Robin Williams, the second starring Jack Black) in which zany and
   unexpected things happen to pedestrian characters transported into a video game.
           4
             See, e.g., El Paso Marketing, L.P. v. Wolf Hollow I, L.P., 383 S.W.3d 138, 140 n.6
   (Tex. 2012) (discussing force majeure clause); Guillory Farms, Inc. v. Amigos Canning Co.,
   Inc., 966 S.W.2d 830, 837 (Tex. App.—Beaumont 1998, rev. denied) (“A typical force




                                               34
Case: 21-50352        Document: 00516443696               Page: 35       Date Filed: 08/23/2022




                                          No. 21-50352


   expressly contemplates” Baylor’s absolute right to alter course delivery in an
   emergency. The clause thus provides no basis for dismissing as a matter of
   law King’s claim that Baylor breached its contract by going online.
           The majority agrees the district court misread the merger clause, ante
   at 19, and adds that “[t]he merger clause is unhelpful in construing the
   breadth of the term ‘educational services.’” Ibid. If the majority means the
   clause does not define “educational services,” I agree. I would add, though,
   that what is missing from the clause may well be relevant to assessing Baylor’s
   obligations under the FRA on remand. As I’ve explained, the merger clause
   says nothing suggesting Baylor can unilaterally go online in the event of a
   pandemic or other emergency. The FRA has no force majeure clause and
   courts can’t blue-pencil one in. Courts in similar cases have relied on the
   absence of such reservation language in denying motions to dismiss.5 Nothing
   bars King from pressing that argument on remand. See infra.6



   majeure clause speaks of acts of God or unforeseeable powerful forces causing prevention
   of performance of the contract.”).
           5
             See Shaffer, 27 F.4th at 765 (“But the reservation language does not specifically
   address emergencies or other force majeure events. In particular, it says nothing about
   allocating the financial risk of those events to the students, as the Universities contend.”);
   Ninivaggi, 555 F. Supp. 3d at 52 (“No provision expressly reserves the school’s right to go
   online or expressly limits students’ remedies. Nor is there any force majeure clause.”); and
   cf. Lindner v. Occidental Coll., 2020 WL 7350212, at *8 (C.D. Cal. Dec. 11, 2020) (contract
   claim failed in part due to express reservation of school’s right to make changes required
   by “economic conditions or national emergency”); Dean v. Chamberlain Univ., LLC, No.
   21-3821, 2022 WL 2168812, at *2 (6th Cir. June 16, 2022) (unpublished) (affirming
   dismissal where enrollment agreement reserved to university the right to “revise, add, or
   delete courses . . . for reasons” including “natural occurrences or other circumstances”).
           6
             Baylor makes two arguments that it reserved the right to alter its delivery method
   of “educational services,” but both fail. The first is that if King may rely on extrinsic
   evidence such as the course catalog, then Baylor may rely on the catalog’s general
   reservation. But, as the majority recognizes, the course catalog provisions explicitly “do
   not constitute a contract, expressed or implied.” Ante at 2. Second, Baylor argues that




                                                35
Case: 21-50352        Document: 00516443696               Page: 36        Date Filed: 08/23/2022




                                           No. 21-50352




                                                II.
           The majority reverses and remands because the district court failed to
   consider whether the FRA’s term “educational services” is ambiguous. Ante
   at 1–2, 21. Fair enough: King’s back-up argument was that the FRA was
   “incomplete and ambiguous,” specifically the scope of “educational
   services.” Blue Br. at 22, 24.7 The majority also instructs the district court to
   construe that term “in light of the circumstances surrounding King’s
   effectuation of the FRA,” even if the term is unambiguous. Ante at 18, 22–
   25. I agree the case should be remanded on both grounds. In my view, the
   following principles should govern the analysis on remand.
                                                A.




   “absent an express promise not to modify its course offerings, a university is free to change
   its ‘policies and requirements.’” Red Br. at 37–38 (citing Southwell v. Univ. of Incarnate
   Word, 974 S.W.2d 351, 356 (Tex. App.—San Antonio 1998, pet. denied)). Baylor cites no
   authority supporting that argument. Southwell doesn’t come close. Baylor overreads
   Southwell’s modest statement of academic freedom, which had to do with academic
   standards, not wholesale alterations from in-person to online instruction.
           7
             King spends most of her briefing contending the FRA isn’t a contract at all
   because it lacks essential terms. The majority correctly rejects those arguments. Ante at 10–
   18. Given its conclusion that the FRA is a valid contract for “educational services,” the
   majority also correctly dismisses King’s argument that she had an “implied contract” with
   Baylor for “in-person classes.” Id. at 25–26. As the majority points out, “[i]f a valid express
   contract covering the subject matter exists there can be no recovery upon a contract implied
   by law.” Ibid. (quoting Black Lake Pipe Line Co. v. Union Constr. Co., 538 S.W.2d 80, 86
   (Tex. 1976), overruled on other grounds by Sterner v. Marathon Oil. Co., 767 S.W.2d 686 (Tex.
   1989) (citation omitted)); see also, e.g., Woodard v. Sw. States, Inc., 384 S.W.2d 674, 675
   (Tex. 1964); Houston Med. Testing Servs. v. Mintzer, 417 S.W.3d 691, 695 (Tex. App.—
   Houston [14th Dist.] 2013, no pet.). I also agree with the majority’s holding that King’s
   unjust enrichment claim, while a facially valid theory, is nonetheless foreclosed because the
   FRA covers the matter at issue. Ante at 29–33.




                                                 36
Case: 21-50352     Document: 00516443696            Page: 37   Date Filed: 08/23/2022




                                     No. 21-50352


          First, in assessing whether “educational services” is ambiguous, the
   key question is whether that “contract language is susceptible to more than
   one reasonable interpretation.” URI, Inc. v. Kleberg Cty., 543 S.W.3d 755, 765
   (Tex. 2018) (citing Columbia Gas Transmission Corp. v. New Ulm Gas, Ltd.,
   940 S.W.2d 587, 589 (Tex. 1996)). Parties often disagree about what a
   contract’s terms mean, but that doesn’t make the contract ambiguous. As the
   majority points out, a contract is ambiguous only if both parties offer a
   “reasonable” understanding of disputed language, such that a court may
   consider extrinsic evidence to determine the parties’ intent. Ante at 22 (citing
   RSUI Indem. Co. v. The Lynd Co., 466 S.W.3d 113, 118 (Tex. 2015)); see also
   URI, 543 S.W.3d at 764–65. On the other hand, “[i]f only one party’s
   construction is reasonable, the [contract] is unambiguous and we will adopt
   that party’s construction.” RSUI, 466 S.W.3d at 118 (citing Grain Dealers
   Mut. Ins. Co. v. McKee, 943 S.W.2d 455, 459 (Tex. 1997)).
          Without deciding the issue, the majority suggests both parties may
   have reasonable-but-conflicting views of what “educational services” covers.
   Ante at 21–22. Baylor, the majority states, sees it as a “broad term” that
   embraces “online” and “on-campus” classes, with the upshot being that
   Baylor could honor the FRA by delivering either kind of instruction “at its
   sole discretion.” Ante at 19, 21. King, by contrast, reads the term to mean the
   specific “in-person” and “on-campus” classes and services she agreed to
   pay for. Ante at 21. When Baylor shifted online, it “failed to provide the
   educational services that it represented it would provide” and then failed to
   reimburse her for the services she did not receive. Ibid.
          As I read its opinion, the majority does not decide whether the parties’
   conflicting interpretations are both reasonable. That is as it should be. The
   threshold question of ambiguity falls to the district court on remand.
   Importantly, in doing so the court should “consider[] extrinsic evidence of




                                         37
Case: 21-50352     Document: 00516443696            Page: 38   Date Filed: 08/23/2022




                                     No. 21-50352


   the facts and circumstances surrounding the contract’s execution as ‘an aid
   in the construction of the contract’s language.’” URI, 543 S.W.3d at 765
   (quoting Sun Oil Co. (Del.) v. Madeley, 626 S.W.2d 726, 731 (Tex. 1981)).
   This means that the question is not (as Baylor argues) whether the term
   “educational services” embraces both on-campus and online instruction in
   the abstract. The inquiry is more concrete. See ibid. (ambiguity asks whether
   terms “can be given a definite or certain legal meaning . . . as applied to the
   matter in dispute”) (emphasis added). Properly stated, the question is
   whether, given the circumstances of this contract, Baylor’s agreement to
   provide “educational services” allowed it to shift from on-campus to online
   instruction “at its sole discretion” in the event of an emergency. Ante at 19.
          One final point. In my view, the surrounding circumstances include
   the fact that the FRA contains no force majeure clause or similar reservation.
   See Shaffer v. George Washington Univ., 27 F.4th 754, 765 (D.C. Cir. 2022);
   Ninivaggi v. Univ. of Delaware, 555 F. Supp. 3d 44, 52 (D. Del. 2021)
   (discussing lack of force majeure clauses). As noted, Baylor could have written
   such a clause into its contracts but did not. That raises a daunting question
   for Baylor on remand. How it is “reasonable” to interpret the FRA as giving
   by implication what an excluded force majeure clause would have expressly
   given—i.e., a unilateral right to shift courses and activities online? Without a
   convincing answer, the contract could not be considered ambiguous and
   King’s interpretation of the FRA should prevail. RSUI, 466 S.W.3d at 118.
                                         B.
          Second, the majority instructs the district court to interpret the term
   “educational    services”—even       if    unambiguous—in      light   of   the
   “circumstances surrounding the formation of [the] contract.” Ante at 22
   (quoting First Bank v. Brumitt, 519 S.W.3d 95, 110 (Tex. 2017)). I agree. Even
   if the court were to decide that “educational services” unambiguously




                                         38
Case: 21-50352       Document: 00516443696              Page: 39       Date Filed: 08/23/2022




                                         No. 21-50352


   includes online courses and activities, King could still prevail by showing
   that, under the particular circumstances, she plausibly contracted with
   Baylor for on-campus services only.
           “[E]vidence of surrounding circumstances may aid the understanding
   of an unambiguous contract’s language, inform the meaning of the language
   actually used, and provide context that elucidates the meaning of the words
   employed.” Piranha Partners v. Neuhoff, 596 S.W.3d 740, 749 (Tex. 2020)
   ((quoting URI, 543 S.W.3d at 757–59 (and collecting authorities)).8
   Illuminating circumstances include “the commercial or other setting in
   which the contract was negotiated,” “trade custom,” “trade usage,” as well
   as “[f]acts attending the execution” of the contract.” See URI, 543 S.W.3d
   at 767–68. On remand, the district court should consider whether King has
   plausibly alleged that these kinds of circumstances show she contracted with
   Baylor for on-campus classes and activities.
           For    example,      King’s     operative     complaint      relies    on    “the
   circumstances surrounding [the contract’s] formation, including the parties’
   communications, conduct, and course of dealing,” to allege that her bargain
   with Baylor encompassed “an entirely on-campus experience,” including
   “face-to-face academic instruction.” Specifically, she points to Baylor’s
   “website and recruitment brochures,” which distinguish on-campus from
   online programs and price them differently. She also points to the registration
   process, which “specifically emphasizes the distinction between [Baylor’s]
   in-person and online class offerings,” the “BearWeb portal . . . [which]



           8
              See also, e.g., URI, 543 S.W.3d at 767 (evidence of “circumstances surrounding
   the formation of a contract may inform the meaning of a contract’s unambiguous
   language”); Brumitt, 519 S.W.3d at 110 (“If a court concludes that the parties’ contract is
   unambiguous, it may still consider the surrounding facts and circumstances, but simply as
   an aid in the construction of the contract’s language.”) (cleaned up).




                                               39
Case: 21-50352       Document: 00516443696              Page: 40       Date Filed: 08/23/2022




                                         No. 21-50352


   filter[s] between online only and all classes,” and the “registration portal,”
   which differentiates “in-person classes . . . by meeting time and physical
   classroom location.”9 And she alleges that, “when registering for classes,
   students are specifically advised and aware of the instructional medium of the
   classes for which they are registering,” including whether classes are “in-
   person” and offered in a “physical classroom.”10
           Furthermore, King alleges that she agreed to pay for the designated
   in-person classes and activities “when [she] paid the monies due and owing
   for the Spring 2020 semester.” Baylor didn’t keep its end of the bargain,
   though: “Baylor failed to provide the agreed-upon on-campus classes and
   services for which the tuition, Fees, and meal plan payments were paid for
   the entire Spring 2020 semester.” Finally, King also alleges that no
   contractual term allows Baylor to alter the bargain because of covid-19: “the
   relevant contracts provide no such terms excusing performance given
   nationwide pandemics.”
           King’s principal theory, of course, is that the FRA is not a valid
   contract at all—a theory the majority correctly rejects. But in the alternative
   (“to the extent the [FRA] could be interpreted as a contract”), King pleads
   that Baylor breached the FRA “when it failed to provide the educational



           9
             Her allegations also encompass the parties’ course of dealing. For instance, she
   discusses “the parties’ prior course of conduct,” in which “students attended physical
   classrooms to receive in-person instruction” and “most students were provided with
   syllabi and other documents that referenced class meeting schedules, locations, and
   physical attendance requirements.”
           10
              She makes similar allegations with respect to fees and meal plans. For instance,
   she alleges that “Baylor does not charge the ‘general student fee’ to its students enrolled
   in the online program,” that “Baylor refused to refund the pro-rated portion of the general
   student fee,” and that she is “entitled to refund[]” of the “meal plan and dining dollar
   payments.”




                                               40
Case: 21-50352     Document: 00516443696           Page: 41   Date Filed: 08/23/2022




                                    No. 21-50352


   services that it represented it would provide and then failed to provide
   refunds for the educational services it failed to provide.” On remand, the
   district court should consider whether, in light of the circumstances
   surrounding the contract’s formation, King’s alternative theory validly states
   a breach of contract claim based on the FRA and Baylor’s promise to provide
   “educational services” in exchange for King’s payment of tuition and fees.
          One last thing. The district court suggested that the FRA’s
   incorporation of extra-contractual sources to flesh out “educational
   services” weighs against King’s claim. I disagree. The court referenced
   “three sources”—(1) email correspondence, (2) My Account invoices,
   statements, and schedules, and (3) Baylor’s online payment schedule. But
   none of those sources suggests “educational services” is so open-ended that
   Baylor may go online without breaching the FRA. To the contrary, those
   sources show the “educational services” bargained for in the FRA may well
   be in-person classes and activities on Baylor’s physical campus. Baylor’s own
   evidence supports that conclusion. The affidavit attached to Baylor’s motion
   to dismiss shows that a student may register for specific classes which are
   then listed on a “schedule” that specifies physical locations (“Old Main
   274,” “Morrison Hall 110,” “Brooks College CHAPEL”) all on the “Main
   Campus.” Such “details about the course’s campus location” support “a
   reasonable inference of in-person instruction.” Gociman, 2022 WL 2913751,
   at *6. So, to the extent these sources can elucidate the meaning of the FRA,
   they may show the parties plausibly bargained for “educational services”
   that are on-campus. By contrast, the district court pointed to no incorporated
   source suggesting the parties left it up to Baylor’s discretion whether to
   provide the paid-for services in-person or online.
                                       ***




                                         41
Case: 21-50352     Document: 00516443696           Page: 42   Date Filed: 08/23/2022




                                    No. 21-50352


          In sum, I respectfully concur in the majority’s decision that the
   district court erred by dismissing King’s breach-of-contract claim. On
   remand, King should have the opportunity to explain why, consistent with
   settled Texas law, she has plausibly alleged that Baylor breached its contract
   with her by converting to online instruction. Baylor, of course, can raise any
   valid affirmative defenses at the appropriate time.




                                         42